Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
This application contains claims directed to the following patentably distinct species 
Species 1, consisting of claims 1-10, referring to a method of forming a near-net thermoplastic composite component comprising a step of co-spraying a mixture comprising a thermoplastic polymer material onto a  tool having a first temperature and heating the mixture to a second temperature while the mixture is on the tool. 
Species 2, consisting of claims 11-16, referring to a method of forming a near-net thermoplastic composite component comprising a step of spray chopping a mixture comprising a thermoplastic polymer material onto a  tool having a first temperature and heating the mixture to a second temperature. 
Species 3, consisting of claims 17-20, referring to a method of forming a near-net thermoplastic composite component comprising a step of co-spraying a mixture comprising a thermoplastic polymer material onto at least one region of a perforated screen disposed in a tool having a first temperature and heating the mixture to a second temperature while the mixture is on the perforated screen. 
The species are independent or distinct because they are all different methods of forming a near-net thermoplastic composite component and cannot be followed at the same time. Species 1 refers to a method where the thermoplastic material mixture is co-sprayed directly on to a tool and then heated to a second temperature while it is still on the tool. Species 2 refers to a method where the thermoplastic material mixture is spray chopped on to a tool, and independent heated to a second temperature, which does not have to be done while on the tool. Species 3 refers to a method where a thermoplastic material mixture is co-sprayed on to a perforated screen which is disposed in a tool, and is then heated to a second temperature while the mixture is on the perforated screen. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Species 1 would require a search in at least B29C 70/305 as well as a unique text search for a co-
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Furthermore, this application, particularly species 1, if chosen by the applicant, contains claims directed to the following patentably distinct sub-species:
Species 4, consisting of claims 1-4 and 6-10, referring to a method of forming a near-net thermoplastic composite component wherein heating a thermoplastic polymer mixture to a second temperature comprises inductive heating.
Species 5, consisting of claims 1-3, and 5-10, referring to a method of forming a near-net thermoplastic composite component wherein heating a thermoplastic polymer mixture to a second temperature comprises using one or more infrared heaters.
The species are independent or distinct because they are different methods of heating the thermoplastic polymer mixture to a second temperature and cannot be followed at the same time. Species 4 refers to a method where the thermoplastic material mixture is heating by induction heating. Species 5 refers to a method where the 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-3 and 6-10 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Species 4 would require a search in at least B29C 2035/0811 as well as a unique text search for induction heating of the thermoplastic material mixture. Species 5 would not be searched as above as it would require a search in at least B29C 2035/0822 as well as a unique text search for heating of the thermoplastic material mixture by one or more infrared heaters.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Furthermore, this application, particularly species 2, if chosen by the applicant, contains claims directed to the following patentably distinct sub-species:
Species 6, consisting of claims 11-12 and 15-16, referring to a method of forming a near-net thermoplastic composite component comprising a step of spray chopping a mixture comprising a thermoplastic polymer material onto a tool having a first temperature, wherein the spray chopping comprises feeding the thermoplastic polymer material as a powder into a spray chop gun.
Species 7, consisting of claims 11 and 13-16, referring to a method of forming a near-net thermoplastic composite component comprising a step of spray chopping a mixture comprising a thermoplastic polymer material onto a tool having a first temperature, wherein the spray chopping comprises feeding a string of thermoplastic polymer material into a spray chop gun.
The species are independent or distinct because they are different methods of feeding the thermoplastic material into a spray gun and cannot be followed at the same time. Species 6 refers to a method where the thermoplastic material is being fed to the spray chop gun as a powder. Species 7 refers to a method where the thermoplastic material is being fed to the spray chop gun as a string. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 11 and 15-16 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Species 6 would require a search in at least B29C 70/305 as well as a unique text search for using a powder thermoplastic material feed. Species 7 would not be searched as above as it would require a unique text search for using a string thermoplastic material feed.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748